UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as of October 28, 2011 was 35,648,065. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) for the nine months ended September 30, 2011 and the year ended December 31, 2010 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 34 Item 4. Controls and Procedures. 34 PART II OTHER INFORMATION 35 Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 48 Item 3. Defaults Upon Senior Securities. 48 Item 5. Other Information. 48 Item 6. Exhibits. 52 SIGNATURES -2- PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) September 30, 2011 December 31, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ Trade receivables Inventories: Coal Materials and supplies Total inventories Prepaid royalties Other current assets Total current assets Property, plant, and equipment, net Goodwill Restricted cash and short term investments (note 1) Other assets Total assets $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ Accrued salaries, wages, and employee benefits Workers' compensation benefits Black lung benefits Accrued taxes Other current liabilities Total current liabilities Long-term debt, less current maturities Other liabilities: Noncurrent portion of workers' compensation benefits Noncurrent portion of black lung benefits Pension obligations Asset retirement obligations Other Total other liabilities Total liabilities Commitments and contingencies (note 6) Shareholders' equity: Preferred stock, $1.00 par value.Authorized 10,000,000 shares - - Common stock, $.01 par value.Authorized 100,000,000 shares; issued and outstanding 35,648,065 and 27,779,351 shares as of September 30, 2011 and December 31, 2010 Paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to condensed consolidated financial statements. -3- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Three Months Ended Ended September 30, 2011 September 30, 2010 Revenues Coal sales revenue $ Freight and handling revenue Total revenue Cost of sales: Cost of coal sold Freight and handling costs Depreciation, depletion and amortization Total cost of sales Gross profit Selling, general and administrative expenses Total operating income (loss) ) Interest expense Interest income ) ) Miscellaneous income, net ) ) Total other expense, net Income (loss) before income taxes ) Income tax benefit ) ) Net income (loss) $ ) Earnings (loss) per common share (note 7) Basic earnings (loss) per common share $ ) Diluted earnings (loss) per common share $ ) See accompanying notes to condensed consolidated financial statements. -4- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Nine Months Nine Months Ended Ended September 30, 2011 September 30, 2010 Revenues Coal sales revenue $ Freight and handling revenue Total revenue Cost of sales: Cost of coal sold Freight and handling costs Depreciation, depletion and amortization Total cost of sales Gross profit Selling, general and administrative expenses Acquisition costs (note 2) - Total operating income Interest expense Interest income ) ) Charges associated with repayment of debt - Miscellaneous (income) expense, net ) Total other expense, net Income (loss) before income taxes ) Income tax benefit ) ) Net income (loss) $ ) Earnings (loss) per common share (note 7) Basic earnings (loss) per common share $ ) Diluted earnings (loss) per common share $ ) See accompanying notes to condensed consolidated financial statements. -5- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) (in thousands) (unaudited) Common stock shares Common stock par value Paid-in-capital Retained earnings (accumulated deficit) Accumulated other comprehensive income (loss) Total Balances, December 31, 2009 $ ) ) Net income - Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Black lung obligation adjustment - ) ) Pension liability adjustment - ) ) Tax impact of adjustments to accumulated other comprehensive loss - Comprehensive income Issuance of restricted stock awards, net of forfeitures 3 (3 ) - - - Repurchase of shares for tax withholding ) - ) - - ) Exercise of stock options 5 - 73 - - 73 Stock based compensation - Balances, December 31, 2010 ) ) Net loss - - - ) - ) Amortization of pension actuarial amount - Amortization of black lung actuarial amount - Tax impact of adjustments to accumulated other comprehensive loss - ) ) Comprehensive loss ) Issuance of common stock, net of offering costs of $9,171 76 - - Equity component of convertible debt offering, net of offering costs of $2,117 and deferred taxes of $25,974 - Issuance of restricted stock awards, net of forfeitures 2 (2 ) - - - Repurchase of shares for tax withholding ) - ) - - ) Stock based compensation - Balances, September 30, 2011 $ ) ) See accompanying notes to condensed consolidated financial statements. -6- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Nine Months Ended Ended September 30, September 30, Cash flows from operating activities: Net income(loss) $ ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation, depletion, and amortization Accretion of asset retirement obligations Amortization of debt discount and issue costs Stock-based compensation Deferred income tax benefit ) - Loss on sale or disposal of property, plant and equipment - Write-off of deferred financing costs - Changes in operating assets and liabilities: Receivables ) Inventories ) Prepaid royalties and other current assets ) Restricted cash ) Other assets ) Accounts payable ) ) Accrued salaries, wages, and employee benefits Accrued taxes ) Other current liabilities Workers' compensation benefits Black lung benefits Pension obligations ) ) Asset retirement obligations ) ) Other liabilities ) 22 Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant, and equipment ) ) Payment for acquisition, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Repayment of long-term debt ) - Net proceeds from issuance of common stock - Debt issuance costs ) ) Net cash provided by (used in) financing activities ) Increase in cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to condensed consolidated financial statements. -7- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Summary of Significant Accounting Policies and Other Information Description of Business and Principles of Consolidation James River Coal Company and its wholly owned subsidiaries (collectively, the Company) mine, process and sell thermal and metallurgical coal through eight active mining complexes located throughout eastern Kentucky, southern West Virginia and southern Indiana.Substantially all coal sales and account receivables relate to the utility industry, steel industry and industrial markets. The interim condensed consolidated financial statements of the Company presented in this report are unaudited. All significant intercompany balances and transactions have been eliminated in consolidation. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2010. The balances presented as of or for the year ended December 31, 2010 are derived from the Company’s audited consolidated financial statements. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities in order to prepare these consolidated financial statements in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Significant estimates made by management include the allocation of the purchase price in the IRP Acquisition (note 2) to acquired assets and liabilities, the valuation allowance for deferred tax assets, asset retirement obligations and amounts accrued related to the Company’s workers’ compensation, black lung, pension and health claim obligations.
